DETAILED ACTION
Claims 1-12 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA ..
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Notes
The Examiner cites particular sections in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because:
it is not limited to a single paragraph;
“. there” should have been “. There”; and
It contains the same form and legal phraseology used in claim 1.
Corrections are required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a control section” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7-9, 11, and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3,5, 6, 8, and 9 of copending Application No. 17/230,471 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the control device recited in claims 1-2, 5, 6, 3, and 8 of the reference application anticipates the control device recited in claims 1, 7-9, and 11 of the instant application, respectively. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to realize the non-transitory storage medium disclosed in claim 12 in view of the non-transitory storage medium disclosed in claim 9 and the control device disclosed in claim 2 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishimura et al. (US 2006/0083406 A1; hereinafter Ishimura).

With respect to claim 1, Ishimura teaches: A control device (see e.g. paragraph 36: “a vehicle-mounted device 1 (first communication device/communication device/partner communication device)”; and Fig. 1: “1”) comprising: 
a control section (see e.g. paragraph 40: “The vehicle-mounted device 1 comprises a CPU (Central Processing Unit; detector/calculator/determining section/generator) 3”; and paragraph 45: “CPU 3 is provided to control the vehicle-mounted device 1 overall”) configured to cause a ranging process of measuring a distance (see e.g. paragraph 35: “a distance calculation”) between communication devices (see e.g. paragraph 36: “a mobile device 2 (second communication device/communication device/partner communication device)”; paragraph 37: “distance between the vehicle-mounted device 1 and the mobile device 2 can be calculated”; and Fig. 1: “2”) to be executed a designated number of times (see e.g. paragraph 49: “The CPU 3 sends the distance-calculation signal to the transmitter 7 and resets the counter 4 to start counting. Also, the CPU 3 resets the timer 5 to start measuring time. When receiving the distance-calculation signal demodulated in the receiver 8 from the mobile device 2, the CPU 3 reads out the count of the counter 4 and calculates the distance from the vehicle-mounted device 1 to the mobile device 2 based on the count. That is, the count is obtained indicating the phase difference between the distance-calculation signal when sent to the transmitter 7 and the same when returned from the mobile device 2, and the CPU 3 can calculates the distance from the vehicle-mounted device 1 to the mobile device 2… Distance data corresponding to the count obtained through experiment is stored beforehand as tabular data in the Flash memory 6”), and control a subsequent process (see e.g. paragraph 49: “the CPU 3 sends the transmitter 7 a signal (hereinafter called an identifying signal) to put an inverter 21 of the mobile device 2 in a non-operational state. Further, the CPU 3 sends the transmitter 7 a signal (hereinafter called a code reading signal) to read out a code signal from the mobile device 2, which is corresponding to the code signal stored in the Flash memory 6. The code signal from the mobile device 2 demodulated in the receiver 8 is sent to the CPU 3. If determining that there is a predetermined relationship between the code signal from the mobile device 2 and the code signal from the Flash memory 6, the CPU 3 sends the transmitter 7 a signal (hereinafter called an encrypted personal data reading signal) to read out the encrypted personal data mentioned previously. The encrypted personal data from the mobile device 2 demodulated in the receiver 8 is sent to the CPU 3, which decrypts the encrypted personal data using the decryption program stored in the Flash memory 6. If determining that the decrypted personal data matches the personal data from the Flash memory 6, the CPU 3 sends the transmitter 7 a signal (hereinafter called an input confirmation signal) to confirm which door (s) of the vehicle is to be unlocked (e.g., all doors or the driver side door). An input signal corresponding to the input confirmation signal from the mobile device 2 demodulated in the receiver 8 is sent to the CPU 3. The CPU 3 sends a controller (not shown) separately provided in the vehicle an instruction signal to unlock the door (s) of the vehicle on the basis of the input signal from the mobile device 2 demodulated in the receiver 8”) that is a process of using a ranging value that satisfies a designated allowable value (see e.g. paragraph 49: “The CPU 3 determines whether the distance calculated is below a predetermined distance (e.g., 1 meter)”), on a basis of whether or not at least any of a plurality of ranging values that have been acquired satisfies the designated allowable value (see e.g. paragraph 48: “counter 4, according to an instruction from the CPU 3, counts the rising edges, e.g., of the clocks from the OSC 26, starting from the rising edge of a signal for calculating the distance from the vehicle-mounted device 1 to the mobile device 2 (hereinafter called a distance-calculation signal) that is sent from the CPU 3 to the transmitter 7 until the rising edge of the distance-calculation signal demodulated in the receiver 8”; and paragraph 49: “The CPU 3 sends the distance-calculation signal to the transmitter 7 and resets the counter 4 to start counting. Also, the CPU 3 resets the timer 5 to start measuring time. When receiving the distance-calculation signal demodulated in the receiver 8 from the mobile device 2, the CPU 3 reads out the count of the counter 4 and calculates the distance from the vehicle-mounted device 1 to the mobile device 2 based on the count. That is, the count is obtained indicating the phase difference between the distance-calculation signal when sent to the transmitter 7 and the same when returned from the mobile device 2, and the CPU 3 can calculates the distance from the vehicle-mounted device 1 to the mobile device 2. For example, where the frequency of the clock from the OSC 26 is 15.75 kHz, if the count of the counter 4 at the time when the distance-calculation signal is returned from the mobile device 2 is at 250, the phase difference is about 15.87 msec. And suppose that when the phase difference is about 15.87 msec, the distance from the vehicle-mounted device 1 to the mobile device 2 has been found to be about 1 meter through experiment”), 
wherein the control section controls start of the subsequent process when the ranging value that satisfies the designated allowable value is acquired (see e.g. paragraph 49: “The CPU 3 determines whether the distance calculated is below a predetermined distance (e.g., 1 meter). When determining that the distance calculated is below the predetermined distance, the CPU 3 sends the transmitter 7 a signal (hereinafter called an identifying signal) to put an inverter 21 of the mobile device 2 in a non-operational state… If determining that the decrypted personal data matches the personal data from the Flash memory 6, the CPU 3 sends the transmitter 7 a signal (hereinafter called an input confirmation signal) to confirm which door (s) of the vehicle is to be unlocked (e.g., all doors or the driver side door)”).

With respect to claim 2, Ishimura teaches: The control device according to claim 1, 
wherein the control section causes the ranging process to be executed the designated number of times for each combination of the communication devices (see e.g. paragraph 99: “The distance calculation system comprises the vehicle-mounted devices 1A, 1B, 1C, 1D and the mobile device 2. In FIG. 8, the same reference numerals denote like parts as in FIG. 1 with description thereof being unwarranted, and the vehicle-mounted devices 1A, 1B, 1C, 1D are the same as the vehicle-mounted device 1 of FIG. 1”; paragraph 100: “The CPU 90 controls the vehicle-mounted devices 1A, 1B, 1C, 1D overall”; paragraph 104; and Fig. 8), and controls the ranging process and the subsequent process (see e.g. paragraph 40: “a CPU (Central Processing Unit; detector/calculator/determining section/generator) 3”; and paragraph 45: “The CPU 3 is provided to control the vehicle-mounted device 1 overall. Program code for the CPU 3 performing processes described later is stored beforehand in the Flash memory 6”).

With respect to claim 3, Ishimura teaches: The control device according to claim 2, 
wherein, when the ranging value that satisfies the designated allowable value is acquired, the control section cancels a subsequent ranging process (see e.g. paragraph 49: “The CPU 3 determines whether the distance calculated is below a predetermined distance (e.g., 1 meter). When determining that the distance calculated is below the predetermined distance, the CPU 3 sends the transmitter 7 a signal (hereinafter called an identifying signal) to put an inverter 21 of the mobile device 2 in a non-operational state”) with regard to a combination between the communication devices from which the ranging value that satisfies the designated allowable value is acquired (see e.g. paragraph 104: “The CPU 90, on the basis of the detection signal, sends the vehicle-mounted devices 1A, 1B, 1C, 1D an instruction signal for the CPUs 3A, 3B, 3C, 3D to send the instruct-the-inverter-to-operate signal, and sends the vehicle-mounted devices 1A, 1B, 1C, 1D an instruction signal for the CPUs 3A, 3B, 3C, 3D to calculate the distances from the vehicle-mounted devices 1A, 1B, 1C, 1D to the mobile device 2. Information about the distances from the vehicle-mounted devices 1A, 1B, 1C, 1D to the mobile device 2 calculated is sent to the CPU 90. Based on the information about the distances calculated by the CPUs 3A, 3B, 3C, 3D, the CPU 90 calculates where the mobile device 2 is located in the vehicle”; and Fig. 8).

With respect to claim 4, Ishimura teaches: The control device according to claim 2, 
wherein, when the ranging value that satisfies the designated allowable value is acquired, the control section cancels all subsequent ranging processes (see e.g. paragraph 49: “The CPU 3 determines whether the distance calculated is below a predetermined distance (e.g., 1 meter). When determining that the distance calculated is below the predetermined distance, the CPU 3 sends the transmitter 7 a signal (hereinafter called an identifying signal) to put an inverter 21 of the mobile device 2 in a non-operational state”).

With respect to claim 5, Ishimura teaches: The control device according to claim 2, 
wherein the control section sequentially repeats control to cause the ranging process to be executed the designated number of times (see e.g. paragraph 49: “where the frequency of the clock from the OSC 26 is 15.75 kHz, if the count of the counter 4 at the time when the distance-calculation signal is returned from the mobile device 2 is at 250, the phase difference is about 15.87 msec”; and paragraph 48), for each combination of the communication devices (see e.g. paragraph 104: “The controller sends a signal to detect the mobile device 2 (hereinafter called a detection signal) to the CPU 90. The CPU 90, on the basis of the detection signal, sends the vehicle-mounted devices 1A, 1B, 1C, 1D an instruction signal for the CPUs 3A, 3B, 3C, 3D to send the instruct-the-inverter-to-operate signal, and sends the vehicle-mounted devices 1A, 1B, 1C, 1D an instruction signal for the CPUs 3A, 3B, 3C, 3D to calculate the distances from the vehicle-mounted devices 1A, 1B, 1C, 1D to the mobile device 2. Information about the distances from the vehicle-mounted devices 1A, 1B, 1C, 1D to the mobile device 2 calculated is sent to the CPU 90”).

With respect to claim 6, Ishimura teaches: The control device according to claim 2, 
wherein the control section exercises control the designated number of times to cause the ranging processes of respective combinations of the communication devices to be sequentially executed (see e.g. paragraph 104: “CPU 90, on the basis of the detection signal, sends the vehicle-mounted devices 1A, 1B, 1C, 1D an instruction signal for the CPUs 3A, 3B, 3C, 3D to send the instruct-the-inverter-to-operate signal, and sends the vehicle-mounted devices 1A, 1B, 1C, 1D an instruction signal for the CPUs 3A, 3B, 3C, 3D to calculate the distances from the vehicle-mounted devices 1A, 1B, 1C, 1D to the mobile device 2. Information about the distances from the vehicle-mounted devices 1A, 1B, 1C, 1D to the mobile device 2 calculated is sent to the CPU 90. Based on the information about the distances calculated by the CPUs 3A, 3B, 3C, 3D, the CPU 90 calculates where the mobile device 2 is located in the vehicle. In order to calculate the location of the mobile device 2, the CPU 90 reads out program code for calculating the location of the mobile device 2 from memory (not shown). Then, through the process of the program executed by the CPU 90, where the mobile device 2 is located is found as a point at which all the distances, represented by the distance information from the vehicle-mounted devices 1A, 1B, 1C, 1D, meet. For example, suppose that the distance to the mobile device 2 calculated by the vehicle-mounted device 1A is 120 centimeters, the distance to the mobile device 2 calculated by the vehicle-mounted device 1B is 212 cm, the distance to the mobile device 2 calculated by the vehicle-mounted device 1C is 20 cm, and the distance to the mobile device 2 calculated by the vehicle-mounted device 1D is 117 cm. The CPU 90 calculates the intersection point of the line of points to which the distance from the vehicle-mounted device 1A is 120 cm, the line of points to which the distance from the vehicle-mounted device 1B is 212 cm, the line of points to which the distance from the vehicle-mounted device 1C is 20 cm, and the line of points to which the distance from the vehicle-mounted device 1D is 117 cm. And the CPU 90 determines that the mobile device 2 is located at the intersection point”).

With respect to claim 7, Ishimura teaches: The control device according to claim 1, 
wherein the ranging process includes transmission of a first ranging signal from one of the communication devices to another communication device, transmission of a second ranging signal from the other communication device to the one communication device in response to the first ranging signal, and calculation of the ranging value on a basis of time it takes to transmit and receive the first ranging signal and the second ranging signal (see e.g. paragraph 49: “The CPU 3 sends the distance-calculation signal to the transmitter 7 and resets the counter 4 to start counting. Also, the CPU 3 resets the timer 5 to start measuring time. When receiving the distance-calculation signal demodulated in the receiver 8 from the mobile device 2, the CPU 3 reads out the count of the counter 4 and calculates the distance from the vehicle-mounted device 1 to the mobile device 2 based on the count. That is, the count is obtained indicating the phase difference between the distance-calculation signal when sent to the transmitter 7 and the same when returned from the mobile device 2, and the CPU 3 can calculates the distance from the vehicle-mounted device 1 to the mobile device 2. For example, where the frequency of the clock from the OSC 26 is 15.75 kHz, if the count of the counter 4 at the time when the distance-calculation signal is returned from the mobile device 2 is at 250, the phase difference is about 15.87 msec. And suppose that when the phase difference is about 15.87 msec, the distance from the vehicle-mounted device 1 to the mobile device 2 has been found to be about 1 meter”; and Fig. 1).

With respect to claim 9, Ishimura teaches: The control device according to claim 1, 
wherein the control section performs control in such a manner that the subsequent process is not executed in a case where all the ranging processes that have been acquired do not satisfy the designated allowable value (see e.g. paragraph 126: “if determining that the distance to the mobile device 2 calculated from the phase difference is at or above a predetermined distance, the CPU 3 stops communication with the mobile device 2”).

With respect to claim 10, Ishimura teaches: The control device according to claim 1, 
wherein the subsequent process includes at least any of an unlocking process (see e.g. paragraph 49: “CPU 3 sends the transmitter 7 a signal (hereinafter called an input confirmation signal) to confirm which door (s) of the vehicle is to be unlocked”) and an activation process (see e.g. paragraph 104: “a signal to allow the engine of the vehicle to start (hereinafter called an engine start enable signal)”), the unlocking process being a process of unlocking a lock device installed in an open/close mechanism including an openable/closable part (see e.g. paragraph 49: “CPU 3 sends the transmitter 7 a signal (hereinafter called an input confirmation signal) to confirm which door (s) of the vehicle is to be unlocked (e.g., all doors or the driver side door). An input signal corresponding to the input confirmation signal from the mobile device 2 demodulated in the receiver 8 is sent to the CPU 3. The CPU 3 sends a controller (not shown) separately provided in the vehicle an instruction signal to unlock the door (s) of the vehicle on the basis of the input signal from the mobile device 2 demodulated in the receiver 8”), the activation process being a process of activating a predetermined device (see e.g. paragraph 104: “The CPU 90, according to an instruction signal from a controller (not shown) provided in the vehicle, sends the vehicle-mounted devices 1A, 1B, 1C, 1D an instruction signal for the CPUs 3A, 3B, 3C, 3D to sends the intra-vehicle confirmation signal A, and in response to the confirmation signal from the vehicle-mounted devices 1A, 1B, 1C, 1D, sends the controller a signal to allow the engine of the vehicle to start (hereinafter called an engine start enable signal)”).

With respect to claim 11, Ishimura teaches: The control device according to claim 1, 
wherein the ranging process includes a process of calculating a ranging value of a distance between a communication device installed in a vehicle and a communication device installed in a portable device (see e.g. paragraph 36: “The distance calculation system comprises a vehicle-mounted device 1 (first communication device/communication device/partner communication device) and a mobile device 2 (second communication device/communication device/partner communication device)”; and Fig. 1).

With respect to claim 12: Claim 12 is directed to a non-transitory storage medium having a program stored therein, the program causing a computer to achieve a control function corresponding to the active functions implemented by the control device disclosed in claim 1; please see the rejection directed to claim 1 above which also covers the limitations recited in claim 12. Note that, Ishimura also discloses a non-transitory storage medium storing a program to cause a computer to achieve a control function (see e.g. Fig. 1: “Flash memory 6”; and paragraph 45) corresponding to the active functions implemented by the control device disclosed in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ishimura in view of Spiess (US 2018/0162321 A1).

With respect to claim 8, Ishimura teaches: The control device according to claim 7, 
Ishimura does not but Spiess teaches:
wherein the ranging process includes a process of transmitting the first ranging signal and the second ranging signal through ultra-wideband wireless communication (see e.g. Spiess, paragraph 30: “ranging circuit may be operably coupled to an ultra-wideband, UWB, key transceiver to form a second UWB communication link with the vehicle in order to perform the distance determination. The vehicle may include a number of UWB vehicle transceivers configured to receive a ranging (challenge) signal from the key and transmit an acknowledgement message in response thereto”).
Ishimura and Spiess are analogous art because they are in the same field of endeavor: managing communications between an in-vehicle device and a mobile device to control certain vehicle functions. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Ishimura with the teachings of Spiess. The motivation/suggestion would be to communication efficiency.

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2018/0234797 A1 by Ledvina et al. discloses utilizing a mobile device to interact with a vehicle by determining a location of the mobile device by the vehicle and enabling certain functionalities of the vehicle.
US 2021/0373119 A1 by Ohashi et al. corresponding to the US Patent Application No. 17/230,471.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umut Onat whose telephone number is (571)270-1735. The examiner can normally be reached M-Th 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung (Sam) S Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UMUT ONAT/Primary Examiner, Art Unit 2194